

Exhibit 10.1


EXTENSION AGREEMENT


Bank of America, N.A.
100 North Tryon Street
Charlotte, NC 28255


April 26, 2012


SITEL, LLC
c/o SITEL Worldwide Corporation
Two American Center
3102 West End Avenue, Suite 1000
Nashville, TN 37203
Attention: Mr. Neal Miller, Treasurer
Telecopier No.: 615-301-7377
Telephone No.: 615-301-7150


Goldman Sachs Credit Partners L.P.,
as Administrative Agent
200 West Street
New York, New York 10282-2198




Ladies and Gentlemen:


Reference is made to the Credit Agreement, dated as of January 30, 2007, among
SITEL, LLC, a Delaware limited liability company (“U.S. Borrower”), ClientLogic
Holding Limited, a company incorporated in England and Wales under company
number 3530981 (“UK Borrower”), SITEL CANADA CORPORATION, an Ontario corporation
(“Canadian Borrower”, and Canadian Borrower, collectively with U.S. Borrower and
UK Borrower, the “Borrowers”), the other Credit Parties party thereto, the
Lenders from time to time party thereto, Goldman Sachs Credit Partners L.P., as
Joint Lead Arranger, Joint Bookrunner, Administrative Agent (together with its
permitted successor(s) in such capacity, “Administrative Agent”) and Collateral
Agent (together with its permitted successor(s) in such capacity, “Collateral
Agent”), and General Electric Capital Corporation, as Syndication Agent (in such
capacity, “Syndication Agent”) (as amended as of December 9, 2008, as amended as
of April 21, 2009, as amended as of February 18, 2010, as amended as of May 12,
2011, as amended as of April 5, 2012 and as it may be further amended, restated,
supplemented or otherwise modified through the date hereof, the “Credit
Agreement”). Capitalized terms used but not defined herein shall have the
meanings assigned to them in the Credit Agreement.


Each Lender party to this letter agreement (this “Extension Agreement”, and each
such Lender, an “Extending Lender”) hereby severally agrees to convert on April
26, 2012 the Original U.S. Revolving Commitments set forth on such Lender’s
applicable Extension Election and Original



--------------------------------------------------------------------------------



U.S. Revolving Loans thereunder to an Extended U.S. Revolving Commitment and
related Extended U.S. Revolving Loans with the terms set forth on Annex I
hereto. Each Extended U.S. Revolving Commitment and related Extended U.S.
Revolving Loans provided pursuant to this Extension Agreement shall be subject
to the terms and conditions set forth in the Credit Agreement. Each Extending
Lender also agrees that the provisions set forth on Annex I attached hereto
shall be applicable to its Extended U.S. Revolving Commitments and related
Extended U.S. Revolving Loans.


The U.S. L/C Issuer party to this Extension Agreement (the “Extending Issuing
Bank”) hereby agrees to extend its commitment under the Credit Agreement to
issue U.S. Letters of Credit until the scheduled final maturity date and
commitment termination date of the Extended U.S. Revolving Commitments and
related Extended U.S. Revolving Loans set forth on Annex I hereto. Each U.S.
Letter of Credit shall be subject to the terms and conditions set forth in the
Credit Agreement.


Each Extending Lender and the Extending Issuing Bank hereby:


1. confirms that it has received a copy of the Credit Agreement and the other
Loan Documents, together with copies of the financial statements delivered
pursuant thereto and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Extension Agreement;


2. agrees that it will, independently and without reliance upon the
Administrative Agent, the other Agents, or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto;


3. appoints and authorizes the Agents to take such action as agent on its behalf
and to exercise such powers under the Credit Agreement and the other Loan
Documents or any other instrument or document furnished pursuant thereto as are
delegated to the Agents by the terms thereof, together with such powers as are
reasonably incidental thereto;


4. agrees that its Extended U.S. Revolving Commitments resulting from the
effectiveness of this Extension Agreement (if any) shall be referred to as
“Tranche A Extended U.S. Revolving Commitments”;


5. authorizes the Agents to execute such amendments to the Loan Documents as are
considered to be necessary or advisable pursuant to Section 1.17 of the Credit
Agreement;


6. agrees that it will continue to perform, in accordance therewith, all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender;


7. to the extent required by Section 1.11 of the Credit Agreement, in the case
of each Non-US Lender, attaches the forms prescribed by the Internal Revenue
Service of the United States, certifying as to its entitlement to a complete
exemption from United States withholding taxes with respect to



--------------------------------------------------------------------------------



all payments to be made under the Credit Agreement and the other Loan Documents;
and


8. (a) acknowledges and agrees that the Fourth Amendment complies in all
respects with the Credit Agreement (prior to giving effect to the Fourth
Amendment), including Section 11.1 thereof, and consents and agrees to the
amendments and other agreements made in the Second Amendment, (b) acknowledges
and agrees that this Extension Agreement complies in all respects with the
Credit Agreement, including Sections 1.17 and 11.1 thereof, and (c) consents in
accordance with the Credit Agreement, including Sections 1.17 and 11.1 thereof,
to the extensions and other agreements contemplated herein.


Each Credit Party hereby acknowledges that it has reviewed the terms and
provisions of the Credit Agreement and this Extension Agreement and consents to
the supplement of the Fourth Amendment and/or the Credit Agreement effected
pursuant to this Extension Agreement. Each Credit Party hereby confirms that the
Guaranty by such Credit Party will continue to guarantee, to the fullest extent
possible in accordance with such Guaranty, the payment and performance of all
applicable Obligations. Each Credit Party hereby confirms that each relevant
Collateral Document to which it is a party or otherwise bound and all Collateral
of such Credit Party encumbered thereby will continue to secure, to the fullest
extent possible in accordance with such Collateral Document, the payment and
performance of all Obligations of such Credit Party.
Each Credit Party acknowledges and agrees that any of the Loan Documents to
which it is a party or otherwise bound, as amended (including as amended and
modified by this Extension Agreement), shall continue in full force and effect
and that all of its obligations thereunder shall not be impaired or limited by
the execution or effectiveness of this Extension Agreement. Each Credit Party
represents and warrants that, after giving effect to the amendments and other
agreements made in this Extension Agreement, all representations and warranties
made by it in each Loan Document to which it is a party or otherwise bound are
true and correct in all material respects on and as of the date hereof to the
same extent as though made on and as of the date hereof, except to the extent
such representations and warranties specifically relate to an earlier date, in
which case they were true and correct in all material respects on and as of such
earlier date.


The U.S. Borrower and each other Credit Party party hereto has duly authorized,
executed (if applicable) and recorded (or caused to be recorded) in each
appropriate governmental office all relevant filings and recordations to ensure
that the Extended U.S. Revolving Commitments are secured in accordance with the
Collateral Documents (other than with respect to modification agreements to
Mortgages, if any, that shall be provided no later than 60 days (or such greater
number of days as agreed to by Administrative Agent in its sole discretion)
following the effective date of this Extension Agreement).


In order to induce Lenders and/or the U.S. L/C Issuer to enter into this
Extension Agreement and to supplement the Fourth Amendment and/or the Credit
Agreement in the manner provided herein, the U.S. Borrower and each other Credit
Party represents and warrants to the Administrative Agent and each Lender and/or
the U.S. L/C Issuer that the following statements are true and correct in all
material respects:





--------------------------------------------------------------------------------



1. Each Credit Party which is party hereto has all requisite power and authority
to enter into this Extension Agreement.


2. The execution and delivery of this Extension Agreement by each Credit Party
that is a party hereto have been duly authorized by all necessary action on the
part of each such Credit Party.


3. The execution, delivery and performance by each Credit Party of this
Extension Agreement (including the extensions of maturity contemplated hereby)
does not and will not (i) violate any applicable law or regulation, or any order
or decree of any court or Governmental Authority except where such violation
would not reasonably be expected to have a Material Adverse Effect, (ii)
contravene any provision of such Person’s charter, bylaws or partnership or
operating agreement, memorandum or articles of association (or equivalent) as
applicable, (iii) conflict with or result in the breach or termination of,
constitute a default under or accelerate or permit the acceleration of any
performance required by, any indenture, mortgage, deed of trust, lease,
agreement or other instrument to which such Person is a party or by which such
Person or any of its property is bound except where such conflict, breach or
default would not reasonably be expected to have a Material Adverse Effect, (iv)
result in the creation or imposition of any Lien upon any material property of
such Person other than those in favor of Collateral Agent, on behalf of itself
and Secured Parties, pursuant to the Loan Documents other than Liens permitted
hereunder and (v) require the consent or approval of any Governmental Authority,
other than those which have been (or will be within any applicable statutory
time limits) duly obtained, made or complied with on or prior to the date
hereof.


4. No registration with, consent or approval of, or notice to, or other action
to, with or by, any Governmental Authority is or will be required in connection
with the execution and delivery by each Credit Party of this Extension
Agreement.


5. This Extension Agreement has been duly executed and delivered by each of the
Credit Parties that is a party thereto and is the legally valid and binding
obligation of such Credit Party, enforceable against such Credit Party in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.


6. After giving effect to the amendments and other agreements made in this
Extension Agreement, the representations and warranties contained in Section 3
of the Credit Agreement (after giving effect to this Extension Agreement) are
and will be true and correct in all material respects on and as of the date
hereof to the same extent as though made on and as of the date hereof, except to
the extent such representations and warranties specifically relate to an earlier
date, in which case they were true and correct in all material respects on and
as of such earlier date.


7. After giving effect to the amendments and other agreements made in this
Extension Agreement, no event has occurred and is continuing that would
constitute an Event of Default or a Default.


Upon the execution of a counterpart of this Extension Agreement by the U.S.
Borrower and each other Credit Party, each Extending Lender and the U.S. L/C
Issuer, the delivery to the Administrative



--------------------------------------------------------------------------------



Agent of a fully executed copy hereof (including by way of counterparts and by
electronic delivery) and the payment of any fees required in connection
herewith, this Extension Agreement and the conversions, extensions and other
agreements contemplated herein shall become effective as of April 26 2012. The
parties hereto agree that (a) the aggregate principal amount of Original U.S.
Revolving Commitments converted into Extended U.S. Revolving Commitments
pursuant to this Extension Agreement is $10,000,000 and (b) the aggregate
principal amount of Original U.S. Revolving Loans related to such Original U.S.
Revolving Commitments converted into Extended U.S. Revolving Loans pursuant to
this Extension Agreement is $1,773,333.33.


After the effectiveness of this Extension Agreement in accordance with the
preceding paragraph, this Extension Agreement may only be changed, modified or
varied by written instrument in accordance with the requirements for the
modification of Loan Documents pursuant to Section 11.1 of the Credit Agreement.


THIS EXTENSION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES
THEREOF.


This Extension Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.




[Remainder of this page intentionally left blank.]




Very truly yours,


BANK OF AMERICA, N.A., as an Extended U.S. Revolving Lender and as U.S. L/C
Issuer


By: /s/ Joon Ko_____________________
Name: Joon Ko
Title: Vice President






ACCEPTED AND AGREED AS OF THE DATE FIRST WRITTEN ABOVE:


SITEL, LLC




By: /s/ Neal Miller________________
Name: Neal Miller
Title: Treasurer




CLIENTLOGIC HOLDING LIMITED




By: /s/ John Kellett ______________
Name: John Kellett
Title: Director






SITEL CANADA CORPORATION




By: /s/ Neal Miller________________
Name: Neal Miller
Title: Treasurer
SITEL WORLDWIDE CORPORATION




By: /s/ Neal Miller________________
Name: Neal Miller
Title: Treasurer


                        


SITEL OPERATING CORPORATION




By: /s/ Neal Miller________________
Name: Neal Miller
Title: Treasurer




SERVICE ZONE HOLDINGS, LLC




By: /s/ Neal Miller________________
Name: Neal Miller
Title: Treasurer




CATALOG RESOURCES, INC.




By: /s/ Neal Miller________________
Name: Neal Miller
Title: Treasurer




SITEL INTERNATIONAL HOLDINGS, INC.




By: /s/ Neal Miller________________
Name: Neal Miller
Title: Treasurer














1293219 ONTARIO INC.




By: /s/ Neal Miller________________
Name: Neal Miller
Title: Treasurer




1293220 ONTARIO INC.




By: /s/ Neal Miller________________
Name: Neal Miller
Title: Treasurer




SITEL MEXICO S.A. DE C.V.




By: /s/ David Beckman____________
Name: David Beckman
Title: Director




CLIENTLOGIC (UK) HOLDING LIMITED




By: /s/ John Kellett ______________
Name: John Kellett
Title: Director






CLIENTLOGIC LIMITED




By: /s/ John Kellett ______________
Name: John Kellett
Title: Director


CLIENTLOGIC (UK) LIMITED




By: /s/ John Kellett ______________
Name: John Kellett
Title: Director




SITEL INTERNATIONAL LLC




By: /s/ Neal Miller________________
Name: Neal Miller
Title: Treasurer




NA LIQUIDATING COMPANY, INC. (F/K/A NATIONAL ACTION FINANCIAL SERVICES, INC.)




By: /s/ Neal Miller________________
Name: Neal Miller
Title: Treasurer




SITEL CUSTOMER CARE, INC.




By: /s/ Neal Miller________________
Name: Neal Miller
Title: Treasurer




SITEL TELESERVICES CANADA, INC.




By: /s/ Neal Miller________________
Name: Neal Miller
Title: Treasurer


SITEL (BVI) INTERNATIONAL, INC.




By: /s/ Neal Miller________________
Name: Neal Miller
Title: Treasurer




SITEL EUROPE LIMITED




By: /s/ John Kellett ______________
Name: John Kellett
Title: Director




SITEL UK LIMITED




By: /s/ John Kellett ______________
Name: John Kellett
Title: Director




SITEL NEW ZEALAND LIMITED




By: /s/ Steven Barker ______________
Name: Steven Barker
Title: Director




CLIENTLOGIC B.V.




By: /s/ John Kellett ______________
Name: John Kellett
Title: Director




SYSTEMS INTEGRATED TELEMARKETING NETHERLANDS B.V.




By: /s/ John Kellett ______________
Name: John Kellett
Title: Director




SITEL GMBH




By: /s/ John Kellett ______________
Name: John Kellett
Title: Director




SRM INKASSO GMBH




By: /s/ John Kellett ______________
Name: John Kellett
Title: Director




SITEL IBERICA TELESERVICES, S.A.U.




By: /s/ John Kellett ______________
Name: John Kellett
Title: Director




SITEL BELGIUM NV




By: /s/ John Kellett ______________
Name: John Kellett
Title: Director














SITEL FINANCE CORP.




By: /s/ Neal Miller________________
Name: Neal Miller
Title: Treasurer




SITEL PANAMA, S.A.




By: /s/ Neal Miller________________
Name: Neal Miller
Title: Treasurer




SITEL PHILIPPINES CORPORATION




By: /s/ Steven Barker ______________
Name: Steven Barker
Title: Director


GOLDMAN SACHS CREDIT PARTNERS L.P., as Administrative Agent




By: /s/ Gabe Jacobson_________________
Authorized Signatory




ANNEX I TO EXTENSION AGREEMENT


1. Scheduled final maturity date and commitment termination date of such
Extended U.S. Revolving Commitments and related Extended U.S. Revolving Loans:
January 30, 2016


2. Applicable Margin for such Extended U.S. Revolving Loans: Applicable Index
Margin = 5.75% and Applicable LIBOR Margin = 6.75%


3. Applicable Unused Line Fee Margin for such Extended U.S. Revolving
Commitments and related Extended U.S. Revolving Loans: 0.50%


4. Name of class of such Extended U.S. Revolving Commitments (and Extended U.S.
Revolving Loans): Such Extended U.S. Revolving Commitments (and Extended U.S.
Revolving Loans) shall, from and after the Effective Date, be part of the
Tranche A Extended U.S. Revolving Commitments (and Tranche A Extended U.S.
Revolving Credit Advances) class for all purposes of the Credit Agreement,
including with respect to paragraph 5 below)


5. Any Extension Series of Extended U.S. Revolving Commitments established on or
after the Effective Date shall comply with the following requirement: If any
Extension Series of Extended U.S. Revolving Commitments is established on or
after the Effective Date, the Lenders who hold Tranche A Extended U.S. Revolving
Commitment or have made Tranche A Extended U.S. Revolving Credit Advances shall,
at their option, be allowed to amend the terms of their Tranche A Extended U.S.
Revolving Commitments and Tranche A Extended U.S. Revolving Credit Advances to
conform to the terms of any such Extension Series (including, without
limitation, with respect to maturity date and Weighted Average Yield)



